t c memo united_states tax_court james stewart and mary ann lanphere petitioners v commissioner of internal revenue respondent docket no filed date james stewart lanphere and mary ann lanphere pro sese mathew i root for respondent memorandum opinion pajak special_trial_judge this case was heard pursuant to sec_7443a of the code and rule sec_180 sec_181 and sec_182 unless otherwise indicated all section numbers refer to the internal_revenue_code for the taxable_year in issue and all rule numbers refer to the tax_court rules_of_practice and procedure respondent determined a deficiency of dollar_figure in petitioners' federal_income_tax the court must decide whether payments made by petitioner husband are deductible as alimony payments under sec_215 for clarity and convenience the findings_of_fact and opinion have been combined some of the facts in this case have been stipulated and are so found petitioners resided in brocton new york at the time they filed their petition petitioner james stewart lanphere james married virginia jean panek virginia on date on date their daughter renea jean lanphere renea was born james also had a son from a previous relationship grove jason lanphere grove who lived with james and virginia throughout their marriage in virginia commenced divorce proceedings against james in the supreme court chautauqua county new york on date the parties appeared and in open court entered into an oral stipulation that provided for the distribution of their marital assets the stipulation also provided in pertinent part that the custody of the infant child renae sic jean lanphere shall be to virginia that james shall pay to virginia as unallocated family support the sum of dollar_figure a week for so long as the car payments are presently outstanding on the wife's lebaron automobile we represent that that should be approximately three months but no more than six subsequent to the payment of the loan on the lebaron the unallocated family support shall decrease in the amount of dollar_figure a week for so long as grove shall be present with virginia all future matters of child_support custody visitation and maintenance shall be referred to the chautauqua county family court to hear determine and enforce on date a final judgment of divorce the judgment was issued by the supreme court of the state of new york county of chautauqua the judgment recited that james had withdrawn his notice of appearance and permitted the action to proceed to divorce by default the judgment also directed that the oral stipulation given in open court on date be merged in to and made a part of the final judgment the relevant language of the final judgment ordered the following ordered adjudged and decreed that virginia shall have custody of the infant child of the marriage viz renae sic ordered adjudged and decreed that james shall pay to virginia as unallocated family support the sum of dollar_figure per week for so long as the car payments are presently outstanding on virginia's lebaron automobile that upon the payment of the loan on the lebaron the unallocated family support shall decrease to the amount of dollar_figure per week for so long as grove shall live with virginia subsequent to the issuance of the judgment james petitioned the chautauqua county family court family court to modify the previous support order contained in the judgment on date the family court issued an order modifying order made by another court support and an attached findings_of_fact the findings_of_fact provided in pertinent part that there is one child renea aged for whose support james is liable the monthly needs of the child are dollar_figure the order directed james to pay dollar_figure per week for support effective and payments are to be made direct to virginia on their federal_income_tax return petitioners deducted dollar_figure as alimony paid this sum represented the dollar_figure a week james was ordered to pay to virginia respondent disallowed petitioners' dollar_figure alimony deduction respondent's position is that based upon the language of the judgment of divorce and the subsequent order that modified the judgment the payments made constitute nondeductible child_support payments respondent further contends that petitioners have only substantiated dollar_figure in payments to virginia petitioners argue that the payments are deductible as alimony james testified that it was his understanding at the time of his divorce that his ex-wife was to pay the tax on the money he paid to her petitioners further argue that james was divorced on date and therefore the pre-tax reform act of rules apply petitioners contend that the term unallocated family support found in the judgment does not fix the payments as child_support under the pre-1984 rules petitioners bear the burden to prove that the commissioner's determinations are incorrect rule a 290_us_111 deductions are a matter of legislative grace and a taxpayer must be able to show that the deduction sought comes within the express provisions of the statute rule a 292_us_435 the deductibility of alimony is governed by sec_71 and sec_215 the deficit_reduction_act_of_1984 publaw_98_369 98_stat_795 applicable to divorce instruments executed after date revised both sections the initial issue we must decide is whether james' divorce instrument was executed as of date or date petitioners rely on the new york case of jayson v jayson a d 2d n y s 2d to support their view that james was divorced as of date the date of the hearing in open court in jayson the appellate division of the new york supreme court held that a judgment can be entered nunc_pro_tunc in a divorce action after the death of one of the parties if such party was entitled to the divorce while both of the parties were living jayson v jayson supra in the instant case james is not seeking to have the judgment entered nunc_pro_tunc the judgment specifically states that it is ordered adjudged and decreed that virginia be and hereby is granted judgment dissolving the marriage relation heretofore existing between the plaintiff virginia and the defendant james the oral stipulation of date was merged into the judgment which was signed by the chautauqua county supreme court justice on date and entered on date the payments in question were made pursuant to that judgment as modified on date thus the pertinent divorce instrument in this case was executed after date consequently sec_71 and sec_215 as amended by the tax_reform_act_of_1984 govern the payments in issue sec_215 allows an individual in computing adjusted_gross_income to deduct amounts paid during the year if such amounts are includable in the gross_income of the recipient under sec_71 sec_71 specifically excludes from the recipient's gross_income any part of any payment which the terms of the instrument fix in terms of an amount of money or a part of the payment as a sum which is payable for the support of children of the payor spouse thus a sum fixed by the instrument or agreement as payable for child_support is not deductible by the payor as alimony sec_71 sec_1 1t c q a temporary income_tax regs fed reg date based on the record we find that james paid dollar_figure to virginia in however we conclude that the dollar_figure paid to virginia in constituted nondeductible child_support the judgment specifically stated that james' payments were to be dollar_figure a week for so long as grove james' son lived with virginia additionally the date modification of the judgment obtained by james to reduce his support payments to dollar_figure a week was based on the factual findings that there was one child renea for whose support james was liable and that renea's monthly support needs equaled dollar_figure a month consequently we find that the dollar_figure a week payments were fixed as a sum which is payable for the support of children of the payor spouse sec_71 we note that the result would be the same under the pre- rules see eg sullivan v commissioner tcmemo_1995_240 for these reasons we sustain respondent's determination that the payments made by james in constituted nondeductible child_support decision will be entered for respondent
